Citation Nr: 1127621	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the Veteran's cause of death.

2. Entitlement to non-service connected death pension benefits.

3. Entitlement to accrued benefits.

4.  Entitlement to additional dependency and indemnity compensation benefits based on the need for the regular aid and attendance of another person, or on account of housebound status.




WITNESSES AT HEARING ON APPEAL

Appellant and her son and daughter.
 

ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from July 1944 to November 1945 and had recognized guerilla service from November 1944 to March 1945.  The Veteran died in March 1980 and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the benefits sought on appeal.

The appellant testified before the undersigned Veterans Law Judge in April 2011.  A copy of the transcript of this hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.   The Veteran had Recognized Guerilla Service from November 1944 to March 1945 and Philippine Commonwealth Army service from July 1944 to November 1945.

2.  During the Veteran's lifetime service connection was not established for 
any disability.

3.  The Veteran died in March 1980 from a cerebrovascular accident due to hypertension, initially demonstrated years after service, and not shown by competent clinical, or competent and credible lay, evidence to be related to active service, or a service-connected disability.

4. At the time of his death, the Veteran did not have a pending claim for VA benefits.

5.  The appellant has no legal entitlement to dependency and indemnity compensation benefits.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially, to the Veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2010).

2.  The criteria for nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2010).
3.  The criteria for accrued benefits have not been met. 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2010).

4.  The criteria for additional dependency and indemnity compensation benefits based on the need for the regular aid and attendance of another person, or on account of housebound status have not been met.  38 U.S.C.A. §§ 1311, 1315, 5102 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) . The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court expanded the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements for a DIC claim.  The Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted. 

With respect to the issues on appeal, the agency of original jurisdiction (AOJ) issued VCAA notice letters to the appellant in December 2007 and March 2009
that informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The Board observes that the aforementioned letters did not provide the appellant with notice of the type of evidence necessary to establish an effective date in the event of award of a benefit sought on appeal.  However, despite the inadequate notice provided to the appellant on this latter element, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In this regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claims, any questions as to the appropriate effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claims.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the claimant full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by a claimant.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of the VCAA notice letters was harmless error.  Although complete notice was not provided to the appellant until after the initial adjudication, the case was readjudicated thereafter, and the appellant has not been prejudiced thereby.  The content of the notices provided to the appellant fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the appellant been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, a report of physical examination, and private treatment records.  Additionally, the claims file contains the appellant's own statements in support of her claims.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.

The Board acknowledges that VA has not obtained a VA medical opinion with respect to the cause of death claim.  In this regard, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, the Board finds that this case does not require a medical opinion.  As discussed below, there is no medical evidence indicating that a service-connected disability caused or substantially or materially contributed to the Veteran's death.  The Board recognizes that McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that a service-connected disability caused or substantially or materially contributed to the Veteran's death.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.
1.  Cause of the Veteran's Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).
Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  For the service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).

The appellant asserts that service connection for the cause of the Veteran's death is warranted.  At the outset, the Board notes that the Veteran, during his lifetime, had not had service connection established for any disability.  Accordingly, the only question before the Board is whether the Veteran's cerebrovascular accident due to hypertension was incurred in or aggravated by service, such that service connection would be warranted.  She specifically contends that the Veteran's fatal cerebrovascular accident was due to the stress of being a World War II soldier.

In this case, the Veteran's March 1980 death certificate establishes that the immediate cause of death was cerebrovascular accident due to hypertension. However, a review of the Veteran's September 1945 report of physical examination shows that the Veteran's heart and arteries were normal, his character was regular, and he did not have any varicose veins.  His reported blood pressure was 108/50 mmHg and his pulse rate was 80 while sitting, 106 immediately after exercise, and 81 two minutes after exercise.  Moreover, the first evidence of a cerebrovascular accident and/or hypertension was in 1980, many years after the Veteran's 1945 discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).

Moreover, the record does not contain any clinical opinion that etiologically relates the Veteran's cerebrovascular accident and/or hypertension to any incident of the Veteran's service, including the stress of being a soldier.  Significantly, the only evidence of record pertaining to the cause of the Veteran's 1980 cerebrovascular accident and/or hypertension suggests that it was due to post-service stress.  Indeed, in a January 2008 statement, Dr. A. E. D., Vice President of Trinity General Hospital (which the Board notes ceased operations in April 1993 and did not have any available detailed record), stated:
 
[The Veteran], aged 54, was admitted to the Emergency Room of the Trinity General Hospital located at new Panaderos St., Sta. Ana, Manila on March [redacted], 1980.  On admission, patient was unconscious and stuporous with elevated blood pressure.  He died shortly after admission.  History revealed that patient's house burned down 4 days prior to admission and this caused much stress to patient.

Thus, the Board finds that the evidence does not establish service connection for the principal cause of death.  Additionally, because the lay and medical evidence of record fails to establish that the Veteran's cerebrovascular accident and/or hypertension manifested within one year of his discharge from service, the Board finds that there is no basis for a grant of presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2010). 

In this case, the only evidence that supports the appellant's claim for entitlement to service connection for the cause of the Veteran's death is her own statements.  Although a lay person may be competent to report a diagnosis or etiology of a disability, the cause of death, which is typically determined by a medical physician, is not, in the Board's opinion, the type of disorder which is susceptible to a lay etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence the appellant has medical training or is competent to report on the cause of the Veteran's death.  The only medical evidence of record is to the effect that the Veteran did not have a service-connected disability that either caused or contributed substantially or materially to his death from cerebrovascular accident and/or hypertension.  Thus, the Board finds that her statements do not establish the required evidence needed and finds the appellant's lay assertions in this regard to be less probative.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the appellant and, thus, will be given more probative weight.

In conclusion, the Board finds that the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service.  Although, the Board is sympathetic to the appellant on the loss of her husband, and grateful for his service, the preponderance of the evidence is against a favorable decision for her claim.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is denied.

2.  Nonservice-connected Death Pension
 
The appellant asserts that she should be awarded nonservice-connected death pension benefits based on the Veteran's service.

The surviving spouse of a veteran is entitled to receive VA improved non-service connected death pension benefits if the veteran had qualifying service under 38 U.S.C.A. § 1521(j).

Service in the Commonwealth Army of the Philippines is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941. Service as a guerrilla under the circumstances outlined in paragraph (d) of this section is also included. 38 C.F.R. § 3.40(c).

An AGUZ Form 632 submitted by the Service Department in August 1980, in response to a Request for Information dated in May 1980 shows that the Veteran had Recognized Guerilla Service and Regular Philippine Army service from July 1944 to November 1945.  The April 2009 Statement of the Case also informed the appellant that the Service Department certified that the Veteran served with the Philippine Guerilla and Regular Philippine Army from July 24, 1944 to November 30, 1945.

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Therefore, the Board finds that the appellant is not eligible for the requested benefit; while the Veteran's service, as described above, may be sufficient for certain VA purposes (such as compensation), it is not the type of service that can qualify a claimant for death pension in this case.  As the Veteran's recognized service does not confer eligibility for nonservice-connected death pension benefits, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

After review of the record, the Board finds that there was no pending claim at the time of the Veteran's death.  Furthermore, applications for accrued benefits must be filed within one year of death.  38 C.F.R. § 3.1000(c).  The Veteran died in March 1980, and the appellant did not file a claim until October 2007.  Thus, the Board finds that the appellant is not entitled to accrued benefits.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  Additional Dependency and Indemnity Compensation

The appellant seeks entitlement to additional dependency and indemnity compensation benefits.  In pertinent part, it is contended that the appellant's various physical disabilities have caused her to become housebound, or, in the alternative, to require the regular aid and attendance of another person.

In this regard, the term dependency and indemnity compensation means a monthly payment made by the Department of Veterans Affairs to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956. Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957. 38 C.F.R. § 3.5 (2010).

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315 (West 2002).

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria to be applied in determining whether a surviving spouse is in need of regular aid and attendance is as follows: (1) the spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of a mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a), which is to say, an inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. "Bedridden" will be a proper basis for the determination.

Additional benefits based on housebound status are warranted where the surviving spouse is permanently housebound by reason of disability.  he "permanently housebound" requirement is met when the surviving spouse is substantially confined to her home (or ward or clinical areas, if institutionalized), or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 U.S.C.A. § 1311(d) (West 2002).

As discussed above, the instant decision denies entitlement to service connection for the cause of the Veteran's death.  Therefore, inasmuch as the appellant's claim for service connection for the cause of the Veteran's death has been denied, she has no basic entitlement to dependency and indemnity compensation benefits.  Absent such basic entitlement, the appellant has no legal entitlement to additional benefits based on her need for the regular aid and attendance of another person, or on account of being housebound. While the appellant may, in fact, be in need of such assistance, the Board is unable to reach the merits of her current claim.  Rather, in a case such as this, where the law, and not the evidence, is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim is denied.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.

Entitlement to additional dependency and indemnity compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


